                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


SHERMAN B. RONES,
         Plaintiff,

       v.                                               Case No. 19-C-0246

BRYAN BURKHEAD, et al.,
           Defendants.
______________________________________________________________________

                                         ORDER

       Plaintiff Sherman B. Rones, a Wisconsin state prisoner who is representing

himself, filed a civil rights complaint under 42 U.S.C. § 1983. I allowed him to proceed on

Eighth Amendment deliberate indifference to medical needs claims against defendants

Bryan Burkhead, Brad Schlosstein, Angela Thompson, Dr. Dilip Tannan (“the state

defendants”), and Dr. Adebola Ibirogba. Before me now is defendant Dr. Ibirogba’s motion

for summary judgment for failure to exhaust administrative remedies and the state

defendants’ motion for summary judgment, which also includes an exhaustion argument

for defendants Thompson and Dr. Tannan. While plaintiff also appears to have filed a

motion for summary judgment, ECF no. 64, his motion and supporting materials actually

respond to the state defendants’ motion for summary judgment, as the state defendants

point out. See ECF no. 67 at 2. As such, I will treat his motion as a response to the state

defendants’ summary judgment motion instead of a unique and separate motion for

summary judgment and deny it accordingly. Additionally, plaintiff filed a Motion to File

Injury Photo(s) In Support of Claim and a Motion to Supplement Record of Plaintiff’s Brief

In Support of Summary Judgment, both of which I will deny for the reasons set forth below.

I will also grant Dr. Adebola’s motion for summary judgment on exhaustion grounds; grant



            Case 2:19-cv-00246-LA Filed 08/28/20 Page 1 of 18 Document 70
summary judgment in favor of Thompson and Dr. Tannen on exhaustion grounds; grant

summary judgment in favor of Bryan Burkhead on the merits; and deny summary

judgment as to defendant Brad Schlosstein.

       I.       PLAINTIFF’S MOTION TO FILE INJURY PHOTOS AND MOTION TO
                                SUPPLEMENT THE RECORD

       Plaintiff filed a motion to submit photos of his head injury as evidence. This motion

is unnecessary. The same photos were properly submitted by defendants as exhibits to

the Declaration of Brad Schlosstein. See ECF no. 60-4 at 1-3. Accordingly, I will deny this

motion.

      Plaintiff also filed a motion to supplement his summary judgment record. In the

motion, he states he is adding “new evidence”. ECF no. 69 at 1. He then details events

that took place between April and June 2020 that purport to demonstrate that defendant

Angela Thompson sabotaged the interview and evaluation process for a knee-brace

during a Special Needs Committee review. Plaintiff states that the injuries he sustained

in the May 26, 2018 incident, which is the subject of this case, caused him to request the

knee-brace.

      Plaintiff’s motion is denied. This “new evidence” is not relevant to the case at hand.

While the request for the knee brace may have a connection to the injuries from May 26,

the connection is too tenuous for me to consider this as evidence of Angela Thompson’s

alleged deliberate indifference. These new allegations took place two years after the

events at issue here and are unrelated to Thompson’s actions in 2018. If plaintiff believes

that Thompson’s actions in Spring of 2020 violated his constitutional rights, he will need




                                             2



            Case 2:19-cv-00246-LA Filed 08/28/20 Page 2 of 18 Document 70
to bring these allegations in a separate suit. He cannot piggyback them on to the

allegations in this case.

                               II.    SUMMARY JUDGMENT

           A. Facts of the Case

                  1. The Parties

        Plaintiff Sherman Rones is an inmate at Redgranite Correctional Institution

(“RGCI”). ECF no. 59 at ¶ 1. At all times relevant the state defendants were employed at

RCGI in the following capacity: Bryan Burkhead was a Correctional Officer; Brad

Schlosstein was a Captain; Angela Thompson was the Health Services Unit (“HSU”)

Manager, and Dr. Dilip Tannen was a physician. Id. at ¶ 2. Defendant Dr. Adebola

Ibirogba also worked as RGCI as a physician but was not directly employed by the State

of Wisconsin. ECF no. 46 at 2.

                  2. Plaintiff’s Altercation and Related Injuries

        Around 5:50 a.m. on May 26, 2018, plaintiff’s cell mate, Joseph Hrbacek, allegedly

assaulted plaintiff by throwing plaintiff down on to the floor and delivering “heavy blows

upon his face.” ECF no. 63-2 at 11, ECF no. 1 at 4. 1 As a result, plaintiff asserts that he

suffered a concussion and blood spilled from his nose, mouth, and the back of his head.

Id. According to plaintiff, throughout the morning, staff did not check on him. ECF no. 65

at 2.




1 I may consider plaintiff’s complaint as an affidavit for the purposes of summary judgment
because in his complaint he declared under penalty of perjury that the facts within were
true and correct. See Beal v. Beller, 847 F.3d 897, 901 (7th Cir. 2017); Owens v. Hinsley,
635 F.3d 950, 954-55 (7th Cir. 2011).
                                             3



          Case 2:19-cv-00246-LA Filed 08/28/20 Page 3 of 18 Document 70
       In his complaint, plaintiff asserts that defendant Burkhead knew about the fight and

his injuries and did not inform defendant Schlosstein. ECF no.1 at 4. But plaintiff offers

no additional evidence of Burkhead’s involvement. At most, in his response brief, Plaintiff

states that Burkhead’s declaration (ECF no. 61) shows he was present at the Sergeant’s

station when Schlosstein and others were examining his injuries. ECF no. 65 at 1.

However, plaintiff quotes from and cites to “line 8, Id. at p. 3 (3 of 4) Document 62.” Id.

The quotation and citation plaintiff gives are actually from C.O. David Johannes’

declaration. Johannes is not a defendant. Regarding Burkhead’s involvement, defendants

state that Burkhead was working in plaintiff’s housing unit on May 26, and, between 5:30

a.m. and 6:00 a.m., he was either in the main kitchen helping with breakfast or delivering

unit meals. ECF no. 59 at ¶ 3. Burkhead’s duties on plaintiff’s unit that day did not include

performing the type of security check that plaintiff describes in his complaint. Id. at ¶ 4.

       According to defendants, Schlosstein did not become aware of plaintiff’s injuries

until the afternoon of May 26. Around 2:30 p.m., C.O. David Johannes was told by another

inmate that plaintiff and his cellmate had fought that morning. Id. at ¶ 6. Upon learning

this information, Johannes ordered plaintiff to report to the Sergeant’s station. Id. at ¶ 7.

Once plaintiff reported to the Sergeant’s station, Johannes inspected plaintiff’s injuries

and noted a “contusion on the right side, back of Rones’ head” and a “blood soaked

bandaid covering up a small contusion behind Rones’ right ear.” Id. at ¶¶ 9-10. Plaintiff

also had some “light swelling to the right side of [his] face.” Id. at ¶ 11. Defendants assert

that plaintiff told Johannes he received the injuries from falling out of his bunk bed. Id. at

¶ 12. When Johannes asked plaintiff if he reported the injuries, plaintiff said he did not,

and when asked why not, plaintiff replied, “I don’t know.” Id. at ¶¶ 13, 15. Johannes offered

                                              4



         Case 2:19-cv-00246-LA Filed 08/28/20 Page 4 of 18 Document 70
to take plaintiff to HSU for medical attention, but plaintiff, denying he had been in a fight,

refused medical attention Id. at ¶ 16.

        As a result of this interview, Schlosstein decided to place plaintiff in the restrictive

housing unit (RHU) while he further investigated the fight. Id. at ¶ 17. At this point, prison

staff took photos of plaintiff’s injuries. The photos show the back of plaintiff’s head, and

there is a Band-Aid above his ear with a trickle of dried blood seeping out. ECF no. 60-4

at 1-3. While the photos were being taken, Schlosstein offered to get plaintiff medical

attention, but Schlosstein said plaintiff refused. ECF no. 59 at ¶ 21. Schlosstein then took

plaintiff to the RHU cell, noting that he walked on his own and had no trouble speaking.

Id. at ¶ 22. According to Schlosstein, he “did not observe Rones displaying any symptoms

that would have necessitated him to request an HSU evaluation on Rones’ behalf.” Id. at

¶ 23.

        Plaintiff does not dispute that Schlosstein offered him medical attention. However,

plaintiff insists that Schlosstein was required to take him to HSU because Schlosstein did

not have the “jurisdiction or discretion” to decide whether to report plaintiff’s head injury

to HSU. ECF no. 65 at 2. In other words, plaintiff asserts that Schlosstein did not have

the authority to make a judgment call about his health and the seriousness of his head

injury and should have immediately reported it to medical professionals to make that

determination. Id. Plaintiff also disputes Schlosstein’s assertion that he was not displaying

symptoms. Upon arriving at the RHU cell, plaintiff states that Schlosstein placed him “on




                                               5



          Case 2:19-cv-00246-LA Filed 08/28/20 Page 5 of 18 Document 70
the floor with a mat [and plaintiff] could not maintain consciousness.” Id at 3. In an

affidavit 2 from his RHU cellmate, Jeffery J. Jackson, the cellmate states plaintiff

       “laid down and slept through dinner. When he woke then next day, I could see a

swollen lump on the right side of his head. He moved around unsteady as he did the first

day he arrived. From the moment he walked in I was a little concerned for him, so I kept

my eye on him. (So if something happen to him I was not going to let them say I did

something to him).” ECF no. 32-1 at 6. Plaintiff states that he “did not eat for four days,

lost memory of a day, and nursed bloody mouth.” ECF no. 63-2 at 12. Plaintiff remained

in RHU until June 7, 2018. ECF no. 59 at ¶ 25.

       Plaintiff filed Inmate Complaint number RGCI-2018-13119, discussed in more

detail below, on June 14, 2018, which was received by the Inmate Complaint Examiner’s

office on June 18, 2018. ECF no.63-1. On June 19, 2018, plaintiff asserts he “was forced”

to fill out a Health Services Request (“HSR”) form as a result of filing his inmate complaint.

ECF no. 51 at ¶ 2; ECF no. 32-1 at 3. According to plaintiff, the purpose of filing the HSR

was “to serve notice of ongoing pain, suffering, and need for delayed treatment to Angela

Thompson, HSU, and Dr. Adebola Ibirogba.” ECF no. 51 at ¶ 2. According to the form, it

appears plaintiff had an appointment in HSU at 7:30 a.m. on June 19 and then filed the

HSR immediately after. Plaintiff stated on the form that he “[a]sked to see HSU manager

with my filed complaint in hand of recent of a concussion and injuries. Nurse immediately



2Plaintiff filed this affidavit when responding to the state defendants’ motion to dismiss
as a sanction and incorporated it by reference in a number of his materials responding to
defendants’ summary judgment motions. See ECF nos. 52, 65, 66. Because I may
construe pro se plaintiffs’ filings liberally, I will consider this affidavit. See Grady v. Hardy,
826 F.3d 1000, 1005 (7th Cir. 2016)
                                                6



          Case 2:19-cv-00246-LA Filed 08/28/20 Page 6 of 18 Document 70
talked about committee.” ECF no. 32-1 at 3. The nurse’s response, located at the bottom

of the form stated, “Mr. Rones—as discussed yesterday you will need to submit an HSR

to special needs committee [for] what you are requesting. Will forward to HSU.” Id. The

nurse also noted “scheduled with HSU.” Id.

       Plaintiff was examined by defendant Dr. Ibirogba on July 12, 2018. ECF no. 48 at

¶ 7. Plaintiff does not specify his issue with Dr. Ibirogba’s examination, but states that the

doctor “had 23 days prior to July 12, 2019 appointment, to appraised [sic] himself, yet

ignored patients [sic] medical record.” ECF no. 51 at ¶ 4. He then saw defendant Dr.

Tannen on October 10, 2018. ECF no. 58 at 16. Again, the only thing plaintiff asserts

against Dr. Tannen is that “Dr. Dilip K. Tannen, also had sufficient time to review plaintiff’s

medical record” prior to the examination.” ECF no. 51 at ¶ 4.

       Regarding Angela Thompson, in his complaint plaintiff alleges that she denied his

lower bunk request in January 2019, which he requested due to lasting effects of the

injuries he sustained on May 26, 2018. ECF no.1 at 4. He also generally asserts

Thompson, as the HSU manager, had the “responsibility to advise her subordinates at

scheduled appointments” to review records and file inmate complaints before

appointments. ECF no. 51 at ¶ 3.

                  3. Plaintiff’s Inmate Complaint

       A review of plaintiff’s inmate complaint history shows that he filed only one

complaint related to the May 26, 2018 incident—RGCI-2018-13119. ECF no.63-1 at 1.

Submitted on June 14, 2018 and received on June 18, 2018, the stated date of the

incident was May 26, 2018 at approximately 5:50 a.m. Id. at 11. Where instructed to state

the issue and request a remedy, plaintiff wrote “Rones recorded injuries were not reported

                                              7



         Case 2:19-cv-00246-LA Filed 08/28/20 Page 7 of 18 Document 70
to HSU’s Medical Staff or Doctor. Remedial action requested: That Examiner (Mr. Beier)

review security recorded footage and retain for any discovery and/or appeal.” Id. In the

details section, plaintiff described the early morning fight with his cell mate. He then stated

“[t]hat afternoon, I was called to Sgt.’s Desk with visible injuries, yet, still cuffed and taken

to segregation. Then, stripped and placed in a double cell on the floor of Seg I C-3. With

certainty he hoped the Unit Sergeant, arresting staff or Captain would advised [sic] HSU

or Doctor for evaluation of visible injuries . . .. Staff was obligated to report the recorded

injuries.” Id. at 12.

       The institution complaint examiner, N. Beier, reviewed the complaint on June 27,

2018 and dismissed it. Id. at 2-3. Schlosstein was interviewed and reported that he offered

medical services to plaintiff several times, but plaintiff declined his offers. Id. Schlosstein

also stated that plaintiff had not displayed any symptoms that would require him “to

request an HSU appointment on the inmate’s behalf.” Id. at 2. Beier noted that the record

demonstrated plaintiff never made any health services requests or made any other

attempt to seek medical services prior to the filing of his complaint. Id. It was only after

plaintiff filed his inmate complaint that he filed an HSR. Id. In rendering a decision, Beier

stated “the issue of this complaint is reduced to one person’s word against the other’s.

Lacking any other credible evidence, the ICE is placed in the position of having to

speculate and that would be improper.” Id. Beier further noted that if plaintiff required

medical attention, he had access through submissions of HCRs or a request to see a

nurse. Id. at 2-3.

       Plaintiff appealed the decision on July 12, 2018. Id. at 15. In his appeal, plaintiff

noted that Schlosstein acknowledged during the investigation of the inmate complaint that

                                               8



          Case 2:19-cv-00246-LA Filed 08/28/20 Page 8 of 18 Document 70
he knew plaintiff was injured on May 26. Id. He also stated that that Schlosstein, because

he had no medical training, did not have the discretion to decide whether to take him to

HSU. Id. Because of the nature of the injury, plaintiff asserted Schlosstein was required

to take plaintiff to HSU. Id. Addressing Beier’s finding that plaintiff could have made an

HSR or asked to see a nurse at any time, plaintiff explained that due to being restricted

housing and often incoherent he was unable to communicate that he needed medical

services. Id. Plaintiff also explained that he filed the HSR after he filed his inmate

complaint because he wanted to “‘Record Attempt to Show/Report Injuries Filed in ICE

Complaint,’” to provide “a Federal Judge opportunity to draw its own conclusion.” Id. The

appeal was denied on July 16, 2018 because it was determined that “the institution

appropriately addressed the complaint.” Id. at 9.

           B. Facts of the Case

                  1. Summary Judgment Standard

       A party is entitled to summary judgment if it shows that there is no genuine dispute

as to any material fact and it is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). To survive a motion for summary judgment, a non-moving party must show that

sufficient evidence exists to allow a jury to return a verdict in its favor. Brummett v. Sinclair

Broad. Grp., Inc., 414 F.3d 686, 692 (7th Cir. 2005). For the purposes of deciding the

motion for summary judgment, I resolve all factual disputes and make all reasonable

factual inferences in favor of the non-moving party. Springer v. Durflinger, 518 F.3d 479,

483-84 (7th Cir. 2008).




                                               9



         Case 2:19-cv-00246-LA Filed 08/28/20 Page 9 of 18 Document 70
                  2. Exhaustion of Administrative Remedies as to Angela
                     Thompson, Dr. Tannen, and Dr. Ibirogba

       The Prison Litigation Reform Act provides in part that “[n]o action shall be brought

with respect to prison conditions under § 1983 of this title, or any other Federal law, by a

prisoner . . . until such administrative remedies as are available are exhausted.” 42 U.S.C.

§1997e(a). The exhaustion requirement gives prison officials an opportunity to resolve

disputes before being brought into court, and it produces a “useful administrative record”

for the district court to rely on. See Jones v. Bock, 549 U.S. 199, 204 (2007) (citing

Woodford v. Ngo, 548 U.S. 81, 94-95 (2006)). The exhaustion rule also provides prompt

notice to prison officials, Smith v. Zachary, 255 F.3d 446, 450 (7th Cir 2001), and

promotes efficiency because claims generally are resolved more quickly by an agency

than through litigation in federal court. Woodford, 548 U.S. at 89.

       The Seventh Circuit “has taken a strict compliance approach to exhaustion.” Dole

v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006). A prisoner is required to “properly use the

prison’s grievance process prior to filing a case in federal court.” Id.        “To exhaust

remedies, a prisoner must file complaints and appeals in the place, and at the time, the

prison’s administrative rules require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir.

2002). “It is well established that ‘a suit filed by a prisoner before administrative remedies

have been exhausted must be dismissed; the district court lacks discretion to resolve the

claim on the merits.’” Perez v. Wis. Dept. of Corr., 182 F.3d 532, 535 (7th Cir. 1999).

       The prison grievance system applicable here is Wisconsin’s Inmate Complaint

Review System (“ICRS”). Wis. Admin. Code § DOC 310.04. Under the ICRS, an inmate

must file a complaint with the Inmate Complaint Examiner (“ICE”) within 14 calendar days


                                             10



        Case 2:19-cv-00246-LA Filed 08/28/20 Page 10 of 18 Document 70
after the occurrence giving rise to the complaint. Wis. Admin. Code § DOC 310.07(2).

The ICE then recommends action to a reviewing authority, who may dismiss or affirm the

complaint. Wis. Admin. Code § DOC 310.11, 310.12. If an inmate is unsatisfied with the

outcome, he must appeal the decision with the Corrections Complaint Examiner (“CCE”)

within 14 calendar days. Wis. Admin. Code § DOC 310.12(1). The CCE then recommends

a decision to the DOC Secretary, who adopts or rejects the recommendation. Wis. Admin.

Code § DOC 310.12(9).

       There is no question that plaintiff’s only relevant inmate complaint, RGCI-2018-

13119, went through all the required steps. Instead, the question is which defendants are

covered by plaintiff’s inmate complaint. Defendants argue that Angela Thompson, Dr.

Tannen, and Dr. Ibirogba are not covered, and because plaintiff did not file subsequent

inmate complaints specifically addressing their actions, he failed to exhaust his

administrative remedies against them.

       Defendants are correct. While it does appear from the record that Angela

Thompson may have had some involvement in the May 26 incident prior to plaintiff filing

his inmate complaint, nowhere in the complaint itself does he mention her actions or lack

thereof. Plaintiff’s complaint alleges that “the Unit Sergeant, arresting staff, or Captain”

were obligated to report his injuries to HSU and failed to do so. ECF no.63-1 at 12. As a

result, the ICE investigated the actions only of the unit staff on duty that day, particularly

Captain Schlosstein. Angela Thompson clearly was not a subject of plaintiff’s inmate

complaint.

       Drs. Tannen and Ibirogba could not be the subject of plaintiff’s inmate complaint.

Plaintiff’s complaint was submitted on June 14, 2018 and it was received on June 18,

                                             11



        Case 2:19-cv-00246-LA Filed 08/28/20 Page 11 of 18 Document 70
2018. It is undisputed that plaintiff did not have an appointment set up with HSU until after

he filed his HSR on June 19, 2018, did not see Dr. Ibirogba until July 12, 2018, and did

not see Dr. Tannen until October 10, 2018. The record also shows that plaintiff did not file

any other inmate complaints after June 18, 2018. See ECF no. 63-1 at 1. Plaintiff argues

that Thompson, Dr. Tannen, and Dr. Ibirogba were aware or should have been aware

that he filed his inmate complaint, which satisfies the exhaustion requirement because it

put them on notice. Even if these defendants were aware of plaintiff’s inmate complaint,

the complaint still does not address their specific actions. As such, it fails to give these

defendants notice and cannot satisfy the exhaustion requirement. Because there is no

evidence that plaintiff filed inmate complaints against defendants Thompson, Dr. Tannen,

and Dr. Ibirogba for their actions in handling his injuries from May 26, 2018, plaintiff failed

to exhaust his administrative remedies. Summary judgment is granted in their favor.

                  3. Deliberate Indifference to Medical Needs as to Burkhead and
                     Schlosstein.

       Prison officials’ actions violate the Eighth Amendment when they are deliberately

indifferent “to serious medical needs of prisoners.” Estelle v. Gamble, 429 U.S. 97, 104

(1976). “To state a cause of action, a plaintiff must show (1) an objectively serious medical

condition to which (2) a state official was deliberately, that is subjectively, indifferent.”

Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2008).

       “A medical need is sufficiently serious if the plaintiff’s condition ‘has been

diagnosed by a physician as mandating treatment or . . . is so obvious that even a lay

person would perceive the need for a doctor’s attention.’” Roe v. Elyea, 631 F.3d 843,

857 (7th Cir. 2011) (quoting Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005)). The


                                              12



         Case 2:19-cv-00246-LA Filed 08/28/20 Page 12 of 18 Document 70
condition does not need to be life-threatening to be serious; it needs only to be “a

condition that would result in further significant injury or unnecessary and wanton infliction

of pain” if not addressed. Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010).

       To establish whether a prison official is deliberately indifferent, a plaintiff must

show that an official actually knew of and disregarded a substantial risk of harm. Petties

v. Carter, 836 F.3d 722, 728 (7th Cir. 2016). Additionally, a plaintiff must demonstrate that

the prison official’s choices “were so ‘significant a departure from accepted professional

standards or practices’ that it is questionable whether they actually exercised professional

judgment.” Stallings v. Liping Zhang, 607 Fed. Appx. 591, 593 (7th Cir. 2015) (quoting

Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014)). Such departures include a prison

official failing to do anything to address the serious medical need. See Gayton, 593 F.3d

at 623-624 (reversing summary judgment in favor of a nurse who refused to examine or

treat a vomiting inmate). They also include situations where an official unnecessarily

delays necessary treatment, aggravating a condition or needlessly prolonging a plaintiff’s

pain. Gomez v. Randle, 680 F.3d 859, 865-66 (7th Cir. 2012).

       Defendants assert that Burkhead, though working on plaintiff’s unit on May 26,

2018, did not have duties that required him to conduct security rounds and that he was

not aware of a fight or plaintiff’s injuries. ECF no. 59 at ¶¶ 3-4. Plaintiff disputes this, and

cites to a declaration of a prison official describing what happened at the Sergeants’ desk

that afternoon as proof that Burkhead knew about his injuries and failed to report them to

HSU. However, plaintiff cites to David Johannes’ declaration, rather than to Burkhead’s.

There is no other evidence in the record showing that Burkhead had any knowledge of

the events of May 26. Thus, even reading the facts in the light most favorable to the

                                              13



         Case 2:19-cv-00246-LA Filed 08/28/20 Page 13 of 18 Document 70
plaintiff, no reasonable factfinder could conclude that defendant Burkhead actually knew

about plaintiff’s head injury. Summary judgment is granted in Burkhead’s favor.

       However, there is a material question of fact as to whether Schlosstein actually

knew that plaintiff suffered from a serious medical condition and then intentionally

disregarded plaintiff’s need for medical attention. “[A] factfinder may conclude that a

prison official knew of a substantial risk from the very fact that the risk was obvious.”

Farmer v. Brennan, 511 U.S. 825, 834 (1994). The Seventh Circuit held in Murphy v.

Walker that “[a]n injury to the head unless obviously superficial should ordinarily be

considered serious and merits attention until properly diagnosed as to severity.” 51 F.3d

714, 719 (7th Cir. 1995). Further, a head injury causing “prolonged pain and discomfort

mandates medical evaluation within a reasonable period of time.” Id. Without defining

‘prolonged,’ the court opined that such injuries “should be treated within a matter of

minutes or hours rather than after several days, weeks, or months.” Id. at 719 n. 12.

       It is undisputed that Schlosstein knew plaintiff had a head injury: specifically, a

contusion on the right side on the back of his head and a small contusion behind his ear.

It is also undisputed that Schlosstein did not seek medical attention for plaintiff. What is

disputed is the severity of plaintiff’s head injury. Schlosstein argues that plaintiff’s injury

was obviously superficial. In Schlosstein’s view, plaintiff was able to walk on his own and

had no trouble speaking. From these perceptions, Schlosstein decided that taking plaintiff

to the HSU was unnecessary and instead left it up to the plaintiff to decide if he wanted

to go. Schlosstein suggests that plaintiff declined to go to the HSU several times because

he did not want to get in trouble for fighting. Defendants also highlight that plaintiff did not

submit an HSR until after he filed his inmate complaint.

                                              14



         Case 2:19-cv-00246-LA Filed 08/28/20 Page 14 of 18 Document 70
        Plaintiff maintains that his head injury was serious. Plaintiff states he was drifting

in and out of consciousness, and that Schlosstein witnessed this when he placed plaintiff

on the mat in the RHU cell. Plaintiff also states he had a swollen lump on the side of his

head, his movement was unsteady, and he felt the effects of the head injury for at least

four days after. Regarding his alleged refusals of medical treatment, plaintiff asserts that

because of his head injury, which left him “incoherent”, he was in no state to make such

a decision. ECF no. 63-1 at 15.

       Thus, there is a material question of fact as to whether plaintiff suffered from an

obvious risk that Schlosstein intentionally ignored, and this question hinges on whose

version of the injury is more credible. Even the ICE noted that the issue in this case “is

reduced to one person’s word against the other’s.” ECF no. 63-1 at 2. Reading the facts

in a light most favorable to plaintiff, a reasonable factfinder could conclude that plaintiff

suffered from a serious head injury, including periodic bouts of unconsciousness,

requiring immediate medical attention, and Schlosstein, by failing to contact a medical

professional, was deliberately indifferent.

                 4. Qualified Immunity

       Schlosstein argues that even if I find a question of material fact, I should

nevertheless grant summary judgment in his favor because he is entitled to qualified

immunity for claims brought under 42 U.S.C. § 1983. To determine whether qualified

immunity applies, I must consider “(1) whether the defendants violated a constitutional

right, and (2) whether the constitutional right was clearly established.” Broadfield v.

McGrath, 737 Fed. Appx. 773, 775 (7th Cir. 2018). Clearly established “means that, at

the time of the [prison official’s] conduct, the law was sufficiently clear that every

                                              15



        Case 2:19-cv-00246-LA Filed 08/28/20 Page 15 of 18 Document 70
reasonable official would understand that what he is doing is unlawful.” Dist. of Columbia

v. Wesby, 138 S. Ct. 577, 589 (2017) (citations and internal quotations omitted).

       As discussed above, I have already determined that a reasonable jury could find

Schlosstein violated plaintiff’s constitutional rights when he failed to get medical attention

for his head injury on May 26, 2018. The only question remaining is whether, operating

under the law as it existed in May 2018, a reasonable officer would have known that failing

to get medical attention for an inmate’s head injury would constitute deliberate

indifference.

       As cited above, the Seventh Circuit in Murphy held that head injuries, unless

“obviously superficial,” require medical evaluation “within a matter of minutes or hours,”

and failure by non-medical prison officials to ensure an inmate receives medical treatment

for his head injury amounts to “‘unnecessary and wanton infliction of pain’ by ‘intentionally

denying or delaying access to medical care’” in violation of the Eighth Amendment

Murphy at 719 & n. 12. (quoting Estelle, 429 U.S. at 104-105). Thus, the right was clearly

established. While it is well-established that non-medical prison officials may avoid liability

if they can show they were deferring to the judgment of medical professionals, they are

not entitled to defer to the medical judgment of an inmate. Schlosstein effectively did

nothing to address the plaintiff’s medical needs. As such, Schlosstein is not entitled to

qualified immunity and summary judgment is denied on the Eighth Amendment deliberate

indifference claim against him.

       Because one of plaintiff’s claims has survived summary judgment, I will recruit

counsel to represent him. Once I have found an attorney willing to represent him, I will

provide plaintiff with an agreement, which he can sign if he agrees to accept

                                              16



         Case 2:19-cv-00246-LA Filed 08/28/20 Page 16 of 18 Document 70
representation under the conditions I provide. Once counsel is on board, the court will set

up a scheduling conference with the lawyers to discuss next steps.

                                      III.    SUMMARY

       Summary Judgment is granted in favor of all defendants except Brad Schlosstein.

Angela Thompson, Dr. Tannen, and Dr. Ibirogba are dismissed because plaintiff failed to

exhaust his administrative remedies on the claims against them. Bryan Burkhead is

dismissed because no reasonable fact finder could conclude that he had actual

knowledge of plaintiff’s head injury. However, plaintiff’s Eighth Amendment deliberate

indifference to medical needs claim against Brad Schlosstein survives because there is

a material question of fact as to whether Schlosstein actually knew plaintiff suffered from

a head injury that was not obviously superficial and then failed to ensure plaintiff received

medical attention.

                                    IV.      CONCLUSION

       For the reasons stated, IT IS ORDERED that plaintiff’s motion to file injury photos

(ECF no. 56) and plaintiff’s motion to supplement (Docket No. 69) are DENIED.

       IT IS FURTHER ORDERED that plaintiff’s motion for summary judgment (ECF no.

64) is DENIED.

       IT IS FURTHER ORDERED that defendant Dr. Adebola Ibirogba’s motion for

summary judgment (ECF no. 45) is GRANTED.

       IT IS FURTHER ORDERED that defendants Bryan Burkhead, Brad Schlosstein,

Angela Thompson, Dr. Dilip Tannan motion for summary judgment (ECF no. 57) is

GRANTED in part and DENIED in part. The Eighth Amendment deliberate indifference

to medical needs claim against Brad Schlosstein survives summary judgment.

                                             17



        Case 2:19-cv-00246-LA Filed 08/28/20 Page 17 of 18 Document 70
      IT IS FURTHER ORDERED that Bryan Burkhead, Angela Thompson, Dr. Dilip

Tannan, and Dr. Adebola Ibirogba are DISMISSED.

      IT IS FURTHER ORDERED that counsel will be recruited to represent plaintiff.


            Dated in Milwaukee, Wisconsin this 28th day of August, 2020.




                                             s/Lynn Adelman________
                                             Lynn Adelman
                                             United States District Judge




                                        18



       Case 2:19-cv-00246-LA Filed 08/28/20 Page 18 of 18 Document 70
